DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed June 13, 2022 is acknowledged.  Claims 1-6, 10-12, 14-17, and 19-24 are pending in the application.  Claims 7-9, 13, and 18 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duthie US 4259358 (hereinafter “Duthie”).
Claims 19 and 20 refer to food products prepared by the process of claim 1.  It is unclear how the process steps described in claim 1 impart distinctive structural characteristics to the final product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
With respect to claim 19, Duthie teaches food products comprising hydrolyzed starch (C1, L6-10; C4, L7-21; C6, L46-53; and C8, L11-20).
Regarding the limitation of wherein the food product has a semolina texture as recited in claim 19, Duthie does not expressly disclose this feature.  However, absent any clear and convincing evidence to the contrary, the food product would naturally display the claimed semolina texture since Duthie teaches the texture of the dried products is smooth and fine (C15, L8-13; and C21, L4-9), and as shown above, the food product of Duthie is substantially similar to the presently claimed food product.  Additionally, the claimed semolina texture is not considered to confer patentability to the claim.
Regarding the limitation of obtainable by the method according to claim 1 as recited in claim 19, Duthie teaches a process for preparing food products comprising hydrolyzed starch (C1, L6-10; C4, L7-21; and C6, L46-53).  Duthie also teaches providing material containing starch (step a:  C4, L40-42; C5, L57-60; C16, L31-46; C18, L30-41; C20, L14-48; and C21, L10-20), providing water, lipid, and one or more amylolytic enzyme (step b:  Abstract; C6, L46-53 and 55-58; C7, L42-46; C8, L52-54; C12, L20-21; and C20, L26-28), and stirring the amylolytic enzyme(s), lipid, water, and the material containing starch to obtain a mixture with a weight ratio of solid material containing starch to the aqueous liquid of 1:1 to 1:15 (equivalent to about 6% to 50% solid material containing starch) and about 4% to 90% lipid (step c:  Abstract; C6, L55-65; C7, L42-46; C7, L56-C8, L1; C8, L14-20; C12, L20-21; C13, L18-20; C15, L17-22; C16, L31-46; C18, L24-26 and 30-41; C20, L26-28; and C21, L27-30).  The ranges of Duthie overlap the presently claimed ranges in step c of claim 1.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Duthie additionally teaches subjecting the mixture to heat treatment while stirring with a high shear mixer for gelatinization of the starch (step d:  C7, L46-55; and C8, L1-5; and step e: C8, L1-5; C14, L58-65; and C15, L2-7 and 17-22).  Duthie does not expressly disclose the high shear mixer is a Ring Layer mixer as recited in step e.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any high shear mixer in the method of Duthie based in its suitability for its intended purpose with the expectation of successfully preparing a functional product.  One of ordinary skill in the art would have been motivated to do so because Duthie is not limited to the particular high-shear mixer utilized since the reference teaches any equipment designed to ensure thorough mixing as well as to disintegrate and disperse the particles to provide a fine smooth suspension may be used (P14, L58-65; and P15, L17-22).  Also, high shear mixing in a ring layer mixer as recited in step e of claim 1 does not appear to produce a materially different product from the prior art since the instant specification recognizes utilizing other high shear mixers well known in the art (P17, L28-P18, L6).
Duthie further teaches treating the mixture for a period sufficient to hydrolyze the starch (step f: C4, L14-21; C8, L1-5 and 11-14; and C9, L6-15) and drying the mixture to obtain the food (step g:  C8, L14-20; C10, L15-16; and C12, L28-35)
Since the food product as recited in claim 19 is the same as the food product taught in Duthie, as set forth above, the claim is unpatentable even though the food product of Duthie was made by a slightly different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  

With respect to claim 20, Duthie is relied upon for the teaching of the food product of claim 19 and has been addressed above.
Regarding the limitation of wherein the semolina texture is a sensory attribute after the food product is reconstituted and is defined by quantity, size and/or hardness of round particles perceived in mouth during consumption of the food product, and the semolina attribute by a trained sensory panel is equal to or higher than 2 on a scale between 0 and 10 as recited n claim 20, Duthie does not expressly disclose this feature.  However, absent any clear and convincing evidence to the contrary, the food product would naturally display the claimed semolina texture since Duthie teaches the texture of the dried or reconstituted products is smooth and fine (C15, L8-13; and C21, L4-9) and as shown above, the food product of Duthie is substantially similar to the presently claimed food product.  Additionally, the claimed semolina texture is not considered to confer patentability to the claim.

Claims 1-5, 11, 12, 15-17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Duthie US 4259358 (hereinafter “Duthie”) in view of Steffens et al. US 20100291272 (hereinafter “Steffens”).
With respect to claim 1, Duthie teaches a process for preparing food products comprising hydrolyzed starch (C1, L6-10; C4, L7-21; and C6, L46-53).
Regarding the limitation of step a) providing a starting material which comprises starch as recited in claim 1, Duthie teaches providing material containing starch (C4, L40-42; C5, L57-60; C16, L31-46; C18, L30-41; C20, L14-48; and C21, L10-20).
Regarding the limitation of step b) providing ingredients comprising water, fat, and at least one amylolytic enzyme as recited in claim 1, Duthie teaches providing water, lipid, and one or more amylolytic enzymes (Abstract; C6, L46-53 and 55-58; C7, L42-46; C8, L52-54; C12, L20-21; and C20, L26-28).
Regarding the limitation of step c) mixing the starting material of step a) and the ingredients of step b) to form a mixture having a total solids content of 20 to 50 % w/w, and the fat is 1 wt.% to 40 wt.% of the total solids content of the mixture as recited in claim 1, Duthie teaches stirring the amylolytic enzyme(s), lipid, water, and the material containing starch to obtain a mixture with a weight ratio of solid material containing starch to the aqueous liquid of 1:1 to 1:15 (equivalent to about 6% to 50% solid material containing starch) and about 4% to 90% lipid (Abstract; C6, L55-65; C7, L42-46; C7, L56-C8, L1; C8, L14-20; C12, L20-21; C13, L18-20, 53-55, and 59-65; C14, L6-11 and 20-26; C15, L17-22; C16, L31-46; C18, L24-26 and 30-41; C20, L26-28; and C21, L27-30).  The ranges of Duthie overlap the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of step d) adjusting a temperature of the mixture of step c) to a temperature which leads to gelatinization of the starch in the mixture as recited in claim 1, Duthie teaches subjecting the mixture to heat treatment for gelatinization of the starch (C7, L46-55; and C8, L1-5).
Regarding the limitation of step e) simultaneously to step d), subjecting the mixture of step c) to high shear mixing in a Ring Layer mixer as recited in claim 1, Duthie teaches adjusting the temperature while stirring with a high shear mixer (C8, L1-5; C14, L58-65; and C15, L2-7 and 17-22).
However, Duthie does not expressly disclose the high shear mixer is a Ring Layer mixer as recited in step e.
Steffens teaches high shear mixers include ring layer mixers and may be used in the preparation of foodstuff (Abstract; and paragraph [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Steffens, to select any high shear mixer, including a ring layer mixer, in the method of Duthie based in its suitability for its intended purpose with the expectation of successfully preparing a functional product.  One of ordinary skill in the art would have been motivated to do so because Duthie and Steffens similarly teach preparing foods with shearing, ring layer mixers were well known in the art before the effective filing date of the claimed invention as shown in Steffens, Duthie is not limited to the particular high-shear mixer utilized since the reference teaches any equipment designed to ensure thorough mixing as well as to disintegrate and disperse the particles to provide a fine smooth suspension may be used (P14, L58-65; and P15, L17-22), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification. 
Regarding the limitation of step f) incubating the mixture of step e) such that a predetermined degree of hydrolysis is achieved as recited in claim 1, Duthie teaches treating the mixture for a period sufficient to hydrolyze the starch (C4, L14-21; C8, L1-5 and 11-14; and C9, L6-15).                                                        
Regarding the limitation of step g) drying the mixture of step f), thereby obtaining the food product comprising hydrolysed starch as recited in claim 1, Duthie teaches drying the mixture to obtain the food (C8, L14-20; C10, L15-16; and C12, L28-35).

With respect to claim 2, modified Duthie is relied upon for the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the at least one amylolytic enzyme which is provided in step b) is active at or above the temperature to which the mixture is adjusted in step d as recited in claim 2, Duthie teaches the amylolytic enzyme(s) is active at the temperature during the heat treatment (C8, L1-5 and 14-20).

With respect to claim 3, modified Duthie is relied upon for the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the temperature to which the mixture is adjusted in step d) is greater than 55 degrees C as recited in claim 3, Duthie teaches the temperature is adjusted to 40⁰C to 100⁰C (C8, L1-5) and overlaps the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	
With respect to claim 4, modified Duthie is relied upon for the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the mixing in step c) comprises mixing the starting material, the water and the fat to form an intermediate composition and then subsequently mixing the intermediate composition and the at least one amylolytic enzyme as recited in claim 4, Duthie teaches mixing the material containing starch, water, and lipid before adding the one or more amylolytic enzyme with stirring (C6, L55-65; C7, L42-46; C7, L56-C8, L1; C12, L20-21; and C13, L18-20).

With respect to claim 5, modified Duthie is relied upon for the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the mixing of the starting material of step a) and the ingredients of step b) is performed simultaneously as recited in claim 5, Duthie teaches mixing the material containing starch, amylolytic enzyme(s), water, and lipid (C6, L55-65; C12, L20-21; C15, L17-22; C16, L31-46; C18, L24-26 and 30-41; C20, L26-28; C21, L27-30).

With respect to claim 11, modified Duthie is relied upon for the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the starting material is a plant preparation as recited in claim 11, Duthie teaches the material containing starch is from plant material (C1, L6-10; and C22, L52-59).

With respect to claim 12, modified Duthie is relied upon for the method of claim 11 and has been addressed above.
Regarding the limitation of wherein the starting material is selected from the group consisting of a flour of one or more grains, a flour made from one or more tubers, and combinations thereof as recited in claim 12, Duthie teaches the material containing starch comprises cereal flours (C4, L7-13; C9, L12-15; C16, L31-46; C18, L30-41; C20, L14-25; and C21, L10-20).

With respect to claim 15, modified Duthie is relied upon for the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the temperature to which the mixture is adjusted in step d) is above starch gelatinization as recited in claim 15, Duthie teaches the temperature is adjusted to a temperature of from 40⁰C to 100⁰C and the starches have relatively low gelatinization temperatures (C7, L46-55; C8, L1-4).

With respect to claim 16, modified Duthie is relied upon for the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the incubation of step f) is performed at a temperature in the range of 70 to 95 degrees C, for a period of time in the range from 1 minute to 12 hours as recited in claim 16, Duthie teaches maintaining the mixture at 40⁰C to 100⁰C for 2 minutes to 36 hours (C4, L14-21; C8, L1-5 and 11-14; and C9, L6-9 and 12-15), and the ranges taught in Duthie overlap the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 17, modified Duthie is relied upon for the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the food product comprising hydrolyzed starch has semolina texture as recited in claim 17, modified Duthie does not expressly disclose this feature.  However, absent any clear and convincing evidence to the contrary, the food product would naturally display the claimed semolina texture since modified Duthie positively recites all of the claimed process steps, Duthie teaches the texture of the dried products is smooth and fine (C15, L8-13; and C21, L4-9), and as shown above, the prepared food product of modified Duthie is substantially similar to the food product of the present invention.  Additionally, the claimed semolina texture is not considered to confer patentability to the claim.

With respect to claim 21, modified Duthie is relied upon for the method of claim 1 and has been addressed above.
Regarding the limitation of further comprising heat treating the mixture obtained by the incubating of step f), before the drying of the mixture in step g) as recited in claim 21, Duthie teaches including a further heat treatment to the mixture prior to drying (C8, L14-20; C10, L7-10; and C12, L20-28).

With respect to claim 22, modified Duthie is relied upon for the method of claim 21 and has been addressed above.
Regarding the limitation of further comprising cooling the heat treated mixture, before the drying of the mixture in step g) as recited in claim 22, Duthie teaches cooling the heated mixture prior to drying (C8, L20-26; C10, L7-10 and 15-26; & C23, L37-41).

With respect to claim 23, modified Duthie is relied upon for the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the high shear mixing does not include extrusion as recited in claim 23, Duthie is silent with respect to the high shear mixing step including extrusion (C14, L58-C15, L2). 

With respect to claim 24, modified Duthie is relied upon for the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the fat is 7 wt.% to 15 wt.% of the total solids content of the mixture in step c) as recited in claim 24, Duthie teaches about 4% to 90% lipid is incorporated (C13, L53-55 and 59-65; C14, L6-11 and 20-26) and encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	          

Claims 6, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Duthie US 4259358 (hereinafter “Duthie”) in view of Steffens et al. US 20100291272 (hereinafter “Steffens”) as applied to claim 1 above, and in further view of Buffa et al. US 3950543 (hereinafter “Buffa’).
With respect to claim 6, modified Duthie is relied upon for the method of claim 1 and has been addressed above.
Regarding the limitation of wherein step d) is performed by direct steam injection as recited in claim 6, modified Duthie does not expressly disclose this limitation.
Buffa teaches a process for making a food product comprising fat and hydrolyzed starch by heating a mixture comprising water, fat, starch, and at least one starch hydrolyzing enzyme (amylase-amylolytic enzyme) to gelatinize the starch (Abstract; C1, L7-14 and 22-26; C3, L55-60; C2, L54-68).  Steam injection may be used (C4, L14-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Buffa, to select direct steam injection in the method of modified Duthie based in its suitability for this intended use with the expectation of successfully preparing a functional product.  One of ordinary skill in the art would have been motivated to do so because Duthie and Buffa similarly teach subjecting mixtures comprising water, fat, starch, and at least one amylolytic enzyme to heat treatment, Buffa teaches converting the starch into dextrins and sugars may be improved by adding steam to the product (C3, L1-2 and 29-31), Duthie teaches heat-treatment may be performed by methods well known in the art such as steaming (C6, L32-36; C8, L1-5; and C15, L33-35), and said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.

With respect to claims 10 and 14, modified Duthie is relied upon for the method of claim 1 and has been addressed above.
Regarding the limitations of wherein the high shear mixing in step e) homogenizes the mixture for a time period of 1 second to 50 seconds as recited in claim 10 and wherein all the steps c), d) and e) are simultaneously performed in the Ring Layer mixer for the time period of 1 second to 50 seconds as recited in claim 14, Duthie teaches subjecting the materials to high shear mixing at one or more stages of the process, including mixing during the initial slurry stage and heat treatment, prior to digestion, and/or during digestion, in order to homogenize the mixture (C8, L1-4; C14, L42-47 and 58-64; and C15, L2-7 and 17-22).
However, modified Duthie does not expressly disclose mixing for a period of time of 1 second to 50 seconds as recited in claims 10 and 14.
Buffa teaches a process for making a food product comprising fat and hydrolyzed starch by heating a mixture comprising water, fat, starch, and at least one starch hydrolyzing enzyme (amylase-amylolytic enzyme) to gelatinize the starch (Abstract; C1, L7-14 and 22-26; C3, L55-60; and C2, L54-68).  The mixture is heated and malaxed for less than 1 minute (C3, L10-13; and C8, L29-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Buffa, to select any portions of the disclosed duration, including the instantly claimed range, from the range disclosed in the prior art reference.  One of ordinary skill in the art would have been motivated to do so because Duthie and Buffa similarly teach subjecting mixtures comprising water, fat, starch, and at least one amylolytic enzyme to heat treatment and mixing, Buffa teaches heating and malaxing ensures that the starch structure is gelatinized and facilitates the penetration and action of the enzyme in such a manner that brings about the desired conversion of starch into dextrins and sugars (C3, L10-16), and Duthie teaches high shear mixing aids in the solubilization of the constituents and assists the action of the amylolytic enzymes (C14, L42-47).  There would have been a reasonable expectation of success. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10-12, 14-17, and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16316668 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the applications both pertain to methods of producing a food product comprising hydrolyzed starch.
In claim 1, Application 16316668 discloses a method comprising the steps of a) providing a starting material which comprises both starch and at least one amylolytic enzyme; b) providing as ingredients: water, and at least one further amylolytic enzyme; c) mixing the starting material of step a) and the ingredients of step b); d) adjusting the temperature of the mixture of step c) to a temperature which leads to gelatinization of the starch in the mixture and inactivation of the at least one amylolytic enzyme which was provided with the starting material in a); e) simultaneously to step d), subjecting the mixture of step c) to high shear mixing; and f) incubating the mixture of step e) such that the desired degree of hydrolysis is achieved.  While Application 16316668 does not claim the solids content provided in step c, drying the mixture of step f, or the fat content of the food product as claimed in the current invention, it is well understood that the solids content, fat quantity, and drying are not seen as critical.  Given that additional ingredients added, texture, and the moisture content of the final product are a matter of choice, it would have been obvious to incorporate fat as well as to dry the product in the claimed method of Application 16316668 with the expectation of successfully preparing an organoleptically desirable food product comprising hydrolyzed starch as presently claimed in the current invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 10-12, 14-17, and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16219272 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the applications both pertain to methods of producing a food product comprising hydrolyzed starch.
In claim 1, Application 16219272 discloses a method comprising the steps of the steps of a) providing a starting material which comprises both starch and at least one amylolytic enzyme, b) Providing ingredients comprising water c) Mixing the starting material of step a) and the ingredients of step b), d) Adjusting the temperature of the mixture of step c) to a temperature from 55 to 75 degrees C, and e) Simultaneously to step d), subjecting the mixture of step c) to mixing in a mixer comprising a rotor and at least one stator, the mixer is a Ring Layer Mixer, f) Incubating the mixture of step e) after step e) such that a predetermined degree of hydrolysis is achieved as well as the solids content of 20 to 60% w/w.  While Application 16219272 does disclose fat as the other ingredient in step b, drying the mixture of step f, or the fat content of the food product as claimed in the current invention, it is well understood that the fat quantity and drying are not seen as critical.  Given that additional ingredients added, texture, and the moisture content of the final product are a matter of choice, it would have been obvious to incorporate fat as well as to dry the product in the claimed method of Application 16219272 with the expectation of successfully preparing an organoleptically desirable food product comprising hydrolyzed starch as presently claimed in the current invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 10-12, 14-17, and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-14, and 16-20 of copending Application No. 16219110 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the applications both pertain to methods of producing a food product comprising hydrolyzed starch.
Application 16219110 discloses a method comprising the steps of a) mixing a material comprising both starch and at least one amylolytic enzyme with water to form a mixture;  b) adjusting a temperature of the mixture to a temperature lower than 55 °C, and simultaneously, subjecting the mixture to high shear mixing in a Ring Layer Mixer, to form a homogenized mixture; and c) incubating the homogenized mixture such that a desired degree of hydrolysis is achieved in claim 1, and the mixture further comprises oils in claim 20.  Application 16219110 also teaches the mixture has a solids content of 20 to 60% w/w (claim 13).  While Application 16219110 does disclose drying the mixture or the fat content of the food as claimed in the current invention, it is well understood that the fat quantity and drying are not seen as critical.  Given that additional ingredients added, texture, and the moisture content of the final product are a matter of choice, it would have been obvious to incorporate fat as well as to dry the product in the claimed method of Application 16219110 with the expectation of successfully preparing an organoleptically desirable food product comprising hydrolyzed starch as presently claimed in the current invention.

Response to Arguments and Amendments
Applicant’s remarks filed June 13, 2022 and the Declaration under 37 CFR 1.132 filed June 13, 2022 have been fully considered.
Upon further searching and consideration of the claims, the rejection of claims 1-6, 10-12, 14-17, and 19-24 over Buffa in view of Steffens and as evidenced by Buseman in the previous Office Action have been withdrawn.  A new ground(s) of rejection has been made.  As shown above, Duthie teaches a food product similar to the presently claimed food product and Duthie in view of Steffens teaches a method that is similar to the method of the present invention.  Applicant’s arguments with respect to Buseman and the combination of Buffa and Steffens in the remarks filed June 13, 2022 and the 37 CFR 1.132 Declaration filed June 13, 2022 have been considered but are moot as the combination of references are not being used in the current rejection.
Applicant argues the cited references alone or in combination fail to disclose or suggest subjecting the mixture to high shear mixing in a Ring Layer mixer and obtaining a food product that has semolina texture.  Buffa repeatedly teaches its process uses extrusion (e.g., col. 2, line 55-col. 3, line 16; col. 4, line 1-7). The structure and function of an extruder and those of a ring layer mixer are different, and the process of extrusion by an extruder and the process of high shear mixing by a ring layer mixer are different.  Hence it would not be obvious that Ring Layer Mixer provides a similar effect as extrusion. The cited references alone or in combination do not provide any teaching that suggests these two different types of equipment and processes necessarily can produce the same effect even if they have similar high shear rates as alleged by the Patent Office.  Furthermore, Steffens merely teaches using a Ring Layer mixer to process carboxymethylcellulose for a batter that reduces oil uptake of fried foods (e.g., paragraphs 7, 14, 16 and 18).  Steffens does not suggest any benefit of this objective if somehow introduced into the process.  Steffens does not even teach or suggest using a Ring Layer mixer to homogenize starch. Therefore, these cited references alone or in combination do not disclose or suggest using a Ring Layer Mixer to homogenize starch (Remarks: P5-P7; and Declaration: paragraphs 5-8, 10, 12, and 13).
Examiner disagrees.  However, note that while Buffa and Steffens do not disclose all the features of the presently claimed invention, Buffa and Steffens are used as teaching reference in the current rejection, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). 
Applicant argues as detailed in the specification, the claimed inventions provide a semolina texture in the resultant food product. For example, as demonstrated in Example 3, in the absence of the ring layer mixer which can deliver high shear mixing during performance of step e), the semolina texture attribute is not obtained in the food product. See specification, page 19, lines 13-20; and page 25, line 3-page 26, line 2. Therefore, the experimental results set forth by Example 3 in the specification rebut any alleged prima facie case of obviousness (Remarks: P6-P7; Declaration: paragraph 9).
Examiner disagrees.  The claimed semolina texture as argued by the Applicant is indeed expected in view of the prior art since Duthie teaches the texture of the dried or reconstituted products is smooth and fine (C15, L8-13; and C21, L4-9), and as shown above, the food product and the process of producing the food product of Duthie are similar to the presently claimed invention.  Additionally, high shear mixing in a ring layer mixer as recited in step e of claim 1 does not appear to produce a materially different product from the prior art since the instant specification recognizes utilizing other high shear mixers well known in the art and is not limited to the ring layer mixer (P17, L28-P18, L6) and Duthie teaches any high shear mixer equipment designed to ensure thorough mixing as well as to disintegrate and disperse the particles to provide a fine smooth suspension may be used (P14, L58-65; and P15, L17-22).  Further, the claimed semolina texture is not considered to confer patentability to the claim.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
Applicant respectfully submits that terminal disclaimers would be premature at this stage in prosecution because the instant claims have not yet been allowed, and the final version of these claims is not yet known. Furthermore, amendments to the claims in the present application or the co-pending applications may overcome the double patenting rejections. Applicant will reconsider the double patenting rejections when the claims of the present application are otherwise allowable (P7).
Examiner maintains the non-statutory double patenting rejections as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793